United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      January 18, 2005
                         _____________________
                                                                Charles R. Fulbruge III
                              No. 04-50602                              Clerk
                            Summary Calendar
                         _____________________

SANTO CILAURO,

                                                  Plaintiff - Appellant,

                                 versus

THIELSCH ENGINEERING, INC.,

                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 1:03-CV-157-SS
_________________________________________________________________

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      Santo Cilauro appeals the district court’s denial of his Rule

60(b) motion for relief from the summary judgment dismissing his

claims against his former employer, Thielsch Engineering, Inc.,

under the Americans with Disabilities Act (“ADA”) and Texas law.

In his complaint, Cilauro alleged that he resigned because Thielsch

failed to continue to provide insurance coverage for medication

used to treat his cluster headaches.

      The district court granted summary judgment for Thielsch on

the   ADA   claim   because   Cilauro     had   failed   to    exhaust      his


      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
administrative   remedies   by    filing   a   disability    discrimination

charge with the Equal Employment Opportunity Commission and/or with

the Texas Commission on Human Rights.                The court declined to

exercise supplemental jurisdiction over Cilauro’s state law claims

and dismissed those claims without prejudice.

     Final judgment was entered on March 24, 2004.            On April 26,

Cilauro filed a motion for relief from the judgment pursuant to

Federal Rule of Civil Procedure 60(b).         In that motion, he alleged

that, due to a language difficulty and his misunderstanding of his

counsel’s   request,   he   had    filled      out    an   application   for

administrative relief from the Texas Commission on Human Rights,

but failed to follow up on the investigation; that upon checking

with the Commission in April 2004, he found that his original

complaint had never been assigned to a case worker and referred for

investigation; that his counsel was unaware that the “process” had

not been ongoing, and/or completed; and that he had subsequently

filed an additional application for administrative relief with the

Texas Human Rights Commission and the EEOC and had been given a

right to sue letter.    The right to sue letter, dated April 20,

2004, was attached to the Rule 60(b) motion.           The letter indicates

that the agency closed its file on the charge because the charge

“was not filed within the time limits required by the law.”

     The district court denied Rule 60(b) relief on the ground that

Cilauro had not established good cause for reopening the case

because the information recited in the motion for relief was easily

                                     2
obtainable at any time following the defendant’s filing of its

motion for summary judgment, and certainly within thirty days of

the entry of final judgment.      Cilauro filed a timely notice of

appeal from the order denying his Rule 60(b) motion.

     We will not reverse a district court’s decision to deny relief

under Rule 60(b) “unless the denial is so unwarranted as to

constitute an abuse of discretion.”   Bludworth Bond Shipyard, Inc.

v. M/V Caribbean Wind, 841 F.2d 646, 649 (5th Cir. 1988) (internal

quotation marks and citation omitted).    Cilauro’s brief does not

point to anything in the record that suggests an abuse of the

district court’s discretion.      Although the brief lists three

issues, two of those issues relate to the underlying summary

judgment.   These two issues are not before us in this appeal

because the Rule 60(b) motion was filed more than 30 days after the

entry of final judgment.    The third issue listed -- whether the

district court abused its discretion by not reinstating the case

after Cilauro proved that he had a right to sue letter -- is not

properly or adequately briefed.

     Federal Rule of Appellate Procedure 28(a), which is cited

repeatedly in Cilauro’s brief, sets forth the requirements for an

appellant’s brief. This court may refuse to consider the merits of

a claim where the appellant’s brief lacks “logical argumentation or

citation to authority.”    Alameda Films SA de CV v. Authors Rights

Restoration Corp. Inc., 331 F.3d 472, 483 (5th Cir. 2003) (internal

quotation marks and citation omitted). In the section of the brief

                                  3
headed “Procedural facts from the Record,” Cilauro argues that the

only reason the district court refused to reopen the case “was his

obvious personal animus for Cilauro’s counsel reflected in his

order concerning the two extensions he granted Cilauro’s counsel.”

Although no record citations for those orders are provided, our

review of them reveals no personal animus by the district court

toward Cilauro’s counsel.

     The only other argument relevant to the issue before us is in

the section of the brief entitled “Summary of Argument”.                           That

argument asserts, in conclusory fashion, that “[u]nder our law it

is this Court’s duty to reverse situations where there is apparent

on the record judicial abuse of discretion of a Court lower to this

Court    in    the   system     over   which    this   Court     of    Appeals     has

jurisdiction.” To the extent that this statement is intended as an

argument, it is frivolous and does not provide any basis for

reversal of the district court’s judgment.

     The      remainder   of    Cilauro’s      brief   consists       of   irrelevant

pontification about “the purpose of law”, “divisions within the

body of law”, “the role of the judiciary”, and “procedural form

over constitutional and legal substance”.                Cilauro’s counsel has

caused   this    court    and    the   opposing    party    to    waste     time   and

resources by filing a brief that does not raise any colorable

challenge to the district court’s judgment.                Cilauro’s counsel is,

therefore, warned that if he ever files another such frivolous

brief in this court, he will surely be subject to sanctions,

                                         4
including double costs under Federal Rule of Appellate Procedure

38.

      The appeal is frivolous and is, therefore,

                                                      DISMISSED.




                                 5